cca_2018052114412547 id uilc number release date from sent monday date pm to cc bcc subject re sec_6694 request for informal guidance hi ----------- you have asked for our recommendation of whether we think an assessment of the penalty provided for under sec_6694 on the individual ssn of a co-owner of an s- corporation s-corp could be a legal hazard you have also asked whether we are aware of any situations where the owner of an s-corp may be held personally liable for the penalty provided for under sec_6694 below we have provided a summary of the relevant code sections and regulations to assist you with your decision we have also identified the one case we are aware of in which the owner of an s-corp was found personally liable for the penalty under sec_6694 sec_6694 generally provides that a tax_return_preparer who prepares any return or claim_for_refund with respect to which any part of any understatement_of_liability is due to conduct described in paragraph b shall pay a penalty with respect to each such return or claim paragraph b generally sets forth willful or reckless conduct taken by a tax_return_preparer sec_6694 cross references sec_7701 for the definition of tax_return_preparer sec_7701 provides that tax_return_preparer means any person who prepares for compensation or who employs one or more persons to prepare for compensation any return of tax imposed by this title or any claim_for_refund of tax imposed by this title subject_to certain exceptions not relevant here see also sec_301_7701-15 sec_1_6694-1 provides that f or the purposes of this section ‘tax return preparer’ means any person who is a tax_return_preparer within the meaning of sec_7701 and sec_301_7701-15 of this chapter an individual is a tax_return_preparer subject_to sec_6694 if the individual is primarily responsible for the position s on the return or claim_for_refund giving rise to an understatement see sec_301_7701-15 there is only one individual within a firm who is primarily responsible for each position on the return or claim_for_refund giving rise to an understatement in some circumstances there may be more than one tax_return_preparer who is primarily responsible for the position s giving rise to an understatement if multiple tax_return_preparers are employed by or associated with different firms sec_1_6694-3 provides that a firm that employs a tax_return_preparer subject_to a penalty under sec_6694 or a firm of which the individual tax_return_preparer is a partner member shareholder or other equity holder is also subject_to penalty if and only if- i one or more members of the principal management or principal officers of the firm or a branch office participated in or knew of the conduct proscribed by sec_6694 ii the corporation partnership or other firm entity failed to provide reasonable and appropriate procedures for review of the position for which the penalty is imposed or iii the corporation partnership or other firm entity disregarded its reasonable and appropriate review procedures though willfulness recklessness or gross indifference including ignoring facts that would lead a person of reasonable prudence and competence to investigate or ascertain in the formulation of the advice or the preparation of the return or claim_for_refund that included the position for which the penalty is imposed emphasis added see also irm our interpretation of sec_1_6694-3 is that generally the entity corporation partnership or other firm entity that employs a tax_return_preparer will simultaneously be subject_to the penalty under sec_6694 only if the specific conditions set forth in the regulation are met otherwise only the individual s that is primarily responsible for the position s on the return or claim_for_refund that gives rise to the understatement will be subject_to the penalty we did find one case in which the owner of an entity was subject_to the sec_6694 penalty in 978_fsupp2d_901 s d ohio aff’d 769_f3d_390 6th cir the court found that the owner of an entity was a tax_return_preparer for the purposes of the penalties provided for under sec_6694 and sec_6695 however in that case the owner was the sole-owner of the entity and personally signed or prepared over twenty-eight of the tax returns at issue additionally the owner and the entity were the moving force behind the decisions and calculations regarding the returns id pincite the court notes that congress intended the definition of tax_return_preparer to encompass those contributing to the material decisions regarding tax returns id pincite we think that unless your co-owner acted similarly to the owner in elsass an assessment of the penalty provided for under sec_6694 against that taxpayer could present a legal hazard alternatively the s-corp may be a tax_return_preparer within the definition of sec_7701 and the proper person on which to assess the penalty under sec_6694 but only if the requirements set forth in sec_1_6694-3 are met we do not have enough facts in our possession to make a recommendation as to whether the s-corp in your case meets these requirements please let me know if you have any questions or would like to discuss further thanks -------------------- ---------------- ------------------------------------------ -------------------------------- ----------------------
